*824OPINION.
Teussell :
The undisputed, testimony given in tbis proceeding convinces us that in 1913 petitioner loaned $15,000 to the two Cunningham brothers to be used to bolster up the finances of their bank and that he looked to them and relied upon their agreement for repayment of the said amount. While the bank was being liquidated the Cunninghams reiterated their promise to save petitioner from any loss on account of the loan and both parties waited for the final liquidating dividend, which was paid in 1919, making a total of $4,070.87 received by petitioner as liquidating dividends from 1913 to 1919. Petitioner then made demand on the Cunninghams for payment of $10,929.13 due from them pursuant to their oral agreement and thej? acknowledged their debt to petitioner, who continued to rely upon their renewed promises until December, 1922, when they repudiated their oral agreement to pay that balance due petitioner.
At the close of the year 1922 petitioner ascertained that the debt was worthless and charged it off. The facts of record sustain petitioner’s ascertainment that the debt in the amount of $10,929.13 became worthless in 1922.
We are of the opinion that petitioner properly deducted the said amount from his gross income on his return for the year 1922 under the provisions of section 214 (a) (7) of the Revenue Act of 1921.

Judgment will he entered for the petitioner.